Citation Nr: 0515741	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-05 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for herniated 
nucleus pulposus of L5-S1, postoperative, currently rated as 
40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for the neurological manifestations of the left lower 
extremity associated with the veteran's service-connected 
herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from April 1972 to 
April 1979.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which granted entitlement to service 
connection for neurological manifestations of the left lower 
extremity associated with the veteran's service-connected 
postoperative herniated nucleus pulposus of L5-S1 
(neurological disability of the low back) and assigned a 20 
percent evaluation effective June 16, 2003; the rating 
decision denied an increased evaluation for the veteran's 
service-connected postoperative herniated nucleus pulposus of 
L5-S1 (lumbosacral spine disability).  The veteran timely 
appealed both increased rating issues.  

The issue of entitlement to an initial evaluation in excess 
of 20 percent for neurological disability of the low back is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDING OF FACT

The veteran does not have unfavorable ankylosis of the entire 
thoracolumbar spine; and he does not have incapacitating 
episodes having a duration of at least six weeks during the 
past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected lumbosacral spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In August 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish an increased rating.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided VA orthopedic examinations, including the 
most recent VA examination in August 2003.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issue decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the veteran's 
cervical spine disability, the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Factual Background

The service medical records show that the veteran injured his 
back in 1973 and underwent excision of a herniated nucleus 
pulposus at the L5-S1 level.

Subsequent to service discharge, private medical records 
dated in September 1981 reveal complaints of chronic low back 
pain and of pain in the right leg.  Thereafter, VA 
examinations were conducted in November 1981 and November 
1983.  The pertinent diagnosis in November 1983 was residuals 
of low back strain with herniated nucleus pulposus, left 
lumbosacral region, postoperative, with moderate limitation 
of motion of the lumbar spine.

The veteran was hospitalized at Christ Hospital from December 
1988 to January 1999 for low back pain.  He underwent a left 
interlaminotomy and radical foramenotomy of L5-S1 with 
decompression of the nerve root due to an extruded disc.

The diagnosis on VA examination in April 1989 was history of 
herniated nucleus pulposus on the right with neurological 
changes and history of recent herniated nucleus pulposus on 
the left with sensory changes and limitation of motion of the 
lumbar spine, symptomatic.

The veteran complained on VA examination in August 2003 of 
intermittent low back pain with radiculopathy.  He said that 
he was able to walk 1 to 2 miles a day.  He fatigued easily, 
had reduced endurance, and was unable to work or do 
activities when the pain was severe.  He wore a back brace 
when the pain was severe, usually 1 to 2 times a day.  He 
worked full-time on light duty as a clerk at the United 
States Postal Service.  He had missed eight days of work over 
the previous year, as prescribed by his doctor, with one day 
of incapacitating pain with complete bed rest.  The veteran's 
posture and gait were normal; he had mild muscle spasm of the 
lumbar spine, greater on the right, with diminished lumbar 
lordosis.  Range of motion of the lumbar spine included 
forward flexion of 60 degrees, lateral bending of 10 degrees 
to either side, and extension to 15 degrees, with pain on all 
motion.  X-rays in August 2003 showed degenerative changes of 
the lower thoracic and lumbar spine and narrowing of the L5-
S1 disc space.  The diagnosis was chronic low back pain, 
status post laminectomy times two, with degenerative disc 
disease of the thoracic and lumbar spine.  The examiner 
described the severity of the veteran's disability as 
moderate based on history, x-rays, and examination findings.

According to an August 2003 report from B. Camacho, M.D., the 
veteran had been treated since April 1986 for back disability 
and that the veteran's lower back pain was chronic.

According to an August 2003 report from D. Piombo, D.C., the 
veteran had been treated since June 2000 for constant, 
significant low back pain with radiculopathy down the left 
leg.  The veteran had decreased lumbar range of motion due to 
pain and stiffness.  His episodes of low back pain had 
gradually increased in frequency and duration.  He was to 
remain on light duty work.

Another medical report was received from D. Piombo dated in 
February 2004.  This report referred primarily to the 
neurologic manifestations of the veteran's service-connected 
lumbosacral spine disability.  It was reported that the 
disability caused severe pain and limitation of motion far 
below normal.  

Specific Schedular Criteria

The veteran's lumbosacral spine disability is assigned a 40 
percent disability rating under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  He filed a claim for an 
increased rating in June 2003.

Regulatory changes amended the rating criteria for evaluating 
intervertebral disc syndrome effective on September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (2002).  Effective September 
26, 2003, VA revised the criteria for diagnosing and 
evaluating the spine.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under both 
the criteria effective on September 23, 2002 and that 
effective on September 26, 2003.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory provisions of both September 23, 2002 and 
September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, a 
60 percent evaluation may be assigned when there is evidence 
of intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months; and a 40 percent evaluation is assigned when 
the incapacitating symptom episodes last at least four weeks, 
but less than six weeks.  This remained essentially unchanged 
in the revisions effective on September 26, 2003.  In June 
2004, a correction was published to reinsert material that 
was inadvertently omitted from the initial publication of the 
2003 revision.  69 Fed. Reg. 32449 (2003).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; and a 40 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2004).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2004).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2004).  

Prior to the 2003 revision, rating based on limitation of 
motion of the lumbar spine was available under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5292.  However, a 40 percent 
evaluation was the maximum schedular evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion and a higher rating requires ankylosis, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

Analysis

It is contended that an evaluation in excess of 40 percent is 
warranted for service-connected lumbosacral spine disability.  

Although the veteran is considered to have fairly significant 
lumbar disability, as evidenced by his 40 percent evaluation, 
which is the maximum rating assigned for loss of motion of 
the lumbar spine under the rating criteria in effect prior to 
September 26, 2003, the medical evidence of record does not 
show that an evaluation in excess of 40 percent is warranted.  

A higher evaluation is not warranted based on the rating 
criteria for intervertebral disc syndrome effective September 
23, 2002, under Diagnostic Code 5293, because there is no 
evidence of incapacitating episodes, meaning acute signs and 
symptoms that require bed rest prescribed by a physician and 
treatment by a physician, having a duration of at least six 
weeks during the previous year.  In fact, the veteran noted 
on VA examination in August 2003 that he had missed eight 
days of work over the previous year as prescribed by his 
doctor and had missed only one day of work due to an 
incapacitating episode.  

Moreover, an increased evaluation is not warranted under the 
schedular criteria effective September 26, 2003, which 
provides a 50 percent rating for unfavorable ankylosis of the 
entire thoracolumbar spine, as motion of the veteran's 
thoracolumbar spine on VA examination in August 2003, which 
included forward flexion of approximately 60 degrees, is 
actually better than that required for a 40 percent 
evaluation under the criteria effective September 26, 2003.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).

The Board would note that the veteran is already assigned 
separate evaluations for the orthopedic and neurological 
manifestations of his low back disability, as can be assigned 
38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2), beginning 
on or after September 23, 2002, by combining separate 
evaluations of the disability's chronic orthopedic and 
neurological manifestations.  See 38 C.F.R. § 4.25 (2004).

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, since there is 
no evidence of vertebral fracture (Diagnostic Code 5285) or 
ankylosis (Diagnostic Code 5289), which are the only codes 
that provide an evaluation higher than 40 percent for 
lumbosacral spine disability, the Board finds that another 
rating code was not more appropriate prior to the schedular 
rating change on September 26, 2003.  See 38 C.F.R. § 4.71a 
(2002); see also 38 C.F.R. § 4.71a (2004).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2004).  The Board finds that, while the 
veteran's service-connected lumbosacral spine disability 
clearly causes some functional impairment, as evidenced by 
the 40 percent evaluation assigned to it, there is no 
evidence demonstrating that the service-connected lumbosacral 
spine disability markedly interferences with employment.  In 
fact, the veteran is able to work full-time as a clerk in the 
United States Postal Service, although he is required to do 
light duty work.  He had missed fewer than 10 days of work 
over the previous year when examined by VA in August 2003.  
Further, there is no evidence that the veteran has been 
recently hospitalized due to his lumbosacral spine 
disability.  Accordingly, the RO's decision not to refer the 
issue for extraschedular consideration to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbosacral spine disability is denied.



REMAND

A review of the claims file reveals conflicting neurological 
finding involving the low back between the VA examination 
report in August 2003 and the private examination report in 
February 2004.  The VA examination did not find any lower 
extremity atrophy, found 1+ bilateral lower extremity 
reflexes, and concluded that the severity of the low back 
disability was moderate.  However, according to the February 
2004 evaluation, there was marked atrophy of the left lower 
extremity and moderately severe incomplete paralysis of the 
left sciatic nerve.   

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
health care providers, including VA, who 
have treated the veteran for low back 
disability since February 2004.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the RO should 
obtain and associate with the file all 
records that are not currently on file.


2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

3.  Thereafter, the RO must arrange for 
examination of the veteran by a health 
care provider with appropriate expertise 
to determine the nature and severity of 
all current neurological manifestations 
of his service-connected low back 
disability.  The VA claims folder must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail, to include, any weakness or 
atrophy caused by the neurological 
manifestations of the veteran's 
service-connected low back disability.  
The degree of lost or impaired function 
caused by the neurological manifestations 
of the veteran's service-connected low 
back disability must also be provided.  
The examiner must also provide an opinion 
on the impact of the veteran's service-
connected neurological manifestations of 
his low back disability on his ability to 
work.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
must be set forth in a typewritten 
report. 

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, the 
RO should readjudicate the veteran's claim 
for an initial evaluation is excess of 20 
percent for the neurological disability of 
the low back, taking into consideration any 
and all evidence that has been added to the 
record since its last adjudicative action.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case.  The 
veteran and his representative should then be 
given an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


